Citation Nr: 0801382	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-06 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
cervical spine injury with headaches, loss of motion of the 
left shoulder, muscle spasms, and nerve radiculitis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for dysthymia and 
anxiety disorder, currently evaluated as 30 percent disabling 
after a 30 percent deduction for preexisting impairment prior 
to service under the provisions of 38 C.F.R. § 4.22 (2007).

3.  Entitlement to an increased evaluation for a chin scar 
currently evaluated as 10 percent disabling.

4.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding all of the veteran's claims on 
appeal.

I. VCAA

According to the Veterans Claims Assistance Act (VCAA), VA 
must notify claimants seeking VA benefits what information or 
evidence is needed in order to substantiate a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159 (2007); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In a letter dated December 2003, the 
veteran was advised of VA's duties to notify and assist with 
regard to his claims of entitlement to an increased 
evaluation for a cervical spine disability and entitlement to 
a TDIU rating.  However, he was never provided VCAA notice 
regarding his increased rating claims regarding his service-
connected dysthymia/anxiety disorder and his chin scar.  
Accordingly, the Board concludes that these issues must be 
remanded for compliance with the required notice and duty to 
assist provisions because it would be potentially prejudicial 
to the veteran if the Board were to proceed with a decision 
on these issues at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

The Board also observes that VA has not yet provided the 
veteran with notice of the evidence and information utilized 
to establish an effective date in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As this question is 
involved in the present appeal, such notice should be 
provided to the veteran upon remand.

II. VA Examination

In considering the veteran's claim for an increased 
evaluation for his service-connected cervical spine 
disability, the Board must consider whether the veteran's 
case presents evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran was evaluated in conjunction with his claim in 
May 2004, March 2005, and August 2005.  A review of these 
examination reports reveals range of motion testing results 
for his cervical spine.  Additionally, each examiner noted 
that the veteran experienced pain during the range of motion 
testing.  Specifically, pain was noted at the extremes of the 
ranges at the May 2004 VA examination; most recently, in 
August 2005, the examiner indicated pain throughout the 
various ranges.  The August 2005 VA examination report also 
states that repetitive use causes an increase in aching, 
pain, soreness, tenderness, and fatigability.  None of the VA 
examination reports of record provide the specific degree at 
which pain began for any range of motion finding.  There is 
also no discussion of what changes in range of motion are 
observed (or might be derived) from pain or fatigability 
following repetitive use in accordance with DeLuca.  

In light of the fact that none of the current medical 
evidence provides satisfactory evidence of the impact of the 
DeLuca factors on the veteran's cervical range of motion, the 
Board concludes that this appeal must be remanded for a new 
VA examination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); Johnston, supra; DeLuca, supra.

The Board finds that additional examination is also necessary 
to address the issue of whether the veteran's cervical spine 
disability has associated neurological or orthopedic 
manifestations.  The veteran is currently service connected 
for residuals of a cervical spine injury with headaches, loss 
of motion of the left shoulder, muscle spasms, and nerve 
radiculitis, rated as 40 disabling according to Diagnostic 
Code 5243, which is applicable to intervertebral disc 
syndrome.  According to the veteran's accredited 
representative, however, his cervical spine disability and 
its associated disabilities, namely, loss of motion of the 
left shoulder and nerve radiculitis, should be rated 
separately.  

The RO acknowledged in the September 2004 rating decision 
that the veteran was previously service-connected for loss of 
motion of his left shoulder.  However, based on new evidence 
of degenerative arthritic changes in his left shoulder and a 
lack of current medical evidence indicating a relationship 
between his current limitation of motion of the left shoulder 
and his cervical spine disability, the RO declined to assign 
a separate evaluation for this symptomatology.  In an effort 
to address this issue, the RO obtained a neurological 
evaluation in August 2005.  The examiner diagnosed the 
veteran as having cervical pain with radiation into the upper 
extremities.  Electromyography (EMG) study and nerve 
conduction (NCV) study were requested; however, the veteran 
indicated his intention to forgo such testing.  The examining 
neurologist did not provide any opinion as to whether the 
veteran demonstrates any neurological impairment as a result 
of his cervical spine disability.  Additionally, a review of 
the record fails to reveal any medical opinion as to whether 
any current limitation of motion in the veteran's left 
shoulder is related to his service-connected cervical spine 
disability.  As such issues are pertinent to the veteran's 
claim on appeal, new orthopedic and neurological examinations 
are required to address them.

III. Outstanding Records

In the October 2007 informal hearing presentation, the 
veteran's accredited representative alludes to the fact that 
all relevant VA treatment records may not be associated with 
the claims folder.  In fact, only VA treatment records dated 
through August 2005 are of record.  Seeing that pertinent VA 
records are considered to be in the constructive possession 
of VA adjudicators during the consideration of a claim, the 
Board finds that any outstanding VA treatment records should 
be obtained while this appeal is on remand.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The veteran has been receiving disability benefits from the 
Social Security Administration (SSA) since the late 1980s for 
paranoid schizophrenia and a personality disorder.  VA has a 
duty to obtain any records pertaining to a veteran's claim 
for SSA disability benefits, to include the medical records 
on which any SSA's disability determination was made.  See 
38 C.F.R. § 3.159(c)(2) (2007) (requires VA to obtain 
relevant records in the custody of a Federal department or 
agency).  In the present case, SSA records associated with 
the veteran's initial determination and award are associated 
with the claims folder.  However, the Board observes that the 
SSA has a redetermination process, and it is not clear 
whether the veteran's psychiatric disability has been subject 
to a redetermination.  If he has, then additional records 
might exist which are pertinent to this appeal.  Thus, while 
this appeal is being remanded, the agency of original 
jurisdiction (AOJ) should make reasonable efforts to 
determine whether the veteran has undergone a 
redetermination, and if so, obtain any determinations and the 
medical records associated with this determination.  

IV. TDIU

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claims for an increase for his service-
connected cervical spine disability, psychiatric disability, 
and scar.  Therefore, the TDIU claim is inextricably 
intertwined with the increased ratings claims.  The United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the TDIU claim is "inextricably intertwined" 
with the veteran's increased ratings claims, the TDIU claim 
must also be remanded to the agency of original jurisdiction 
(AOJ) in accordance with the holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran all notice and 
duty to assist obligations with regard to 
all of his claims on appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  In addition to notice 
regarding the information and evidence 
needed to substantiate his claims for 
higher ratings and TDIU, he should be 
provided notice of the evidence and 
information necessary to establish an 
effective date.  38 U.S.C.A. § 5103(a); 
see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran must also be 
asked to submit all pertinent information 
or evidence in his possession.  38 C.F.R. 
§ 3.159.

2.  Obtain any VA treatment records from 
the Cleveland VA Medical Center (MC) and 
associated facilities for the period from 
August 2005 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  Determine if the veteran has been the 
subject of an SSA redetermination since 
March 1989 and obtain copies of any SSA 
disability benefit redeterminations as 
well as any copies of the records on which 
such determinations were based.  

4.  After the veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directive and 
any outstanding records received have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
to determine the current severity of his 
service-connected degenerative disc 
disease of the cervical spine.  The claims 
folder must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests should be performed and 
the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide a response to all of the 
following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
cervical spine.  Any pain during range of 
motion testing should be noted, and the 
examiner should accurately measure and 
report where any recorded pain begins and 
ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

(b) The examiner should comment on whether 
there is any evidence of intervertebral 
disc syndrome, as well as the frequency 
and duration of any incapacitating 
episodes due to the veteran's cervical 
spine disability.  An incapacitating 
episode is defined as period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires physician-
prescribed bed rest and treatment by a 
physician.

(c) After considering the veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the veteran's degenerative disc 
disease of the cervical spine, including 
any associated orthopedic or neurological 
impairment.  The examiner should 
specifically comment on the nature and 
severity of any left upper extremity 
impairment, indicating whether any 
identified impairment is related to the 
veteran's service connected degenerative 
disc disease of the cervical spine, 
including any loss of range of motion of 
the left shoulder and/or nerve 
radiculitis.  

(i) If neurologic manifestations are 
shown, the examiner should identify the 
precise nerve(s) affected; indicate 
whether the impairment is best 
characterized as neuritis, neuralgia, or 
paralysis; describe the severity of the 
neurologic symptoms (i.e., whether any 
noted neuritis, neuralgia, or incomplete 
paralysis is mild, moderate, or severe); 
and indicate whether the identified 
neurologic impairment is manifested by 
symptoms such as muscle spasm, loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or pain.  The examiner 
should expressly differentiate any 
impairment caused by a disorder other than 
the veteran's service-connected 
degenerative disc disease of the cervical 
spine, offering an opinion/explanation as 
to why such neurological impairment is not 
associated with this disability.  A 
complete rationale for all opinions should 
be provided.

(ii) The examiner should offer an opinion 
as to whether any loss of motion in the 
veteran's left shoulder is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to the veteran's 
cervical spine disability, including 
whether it is the result of such 
disability or aggravated by this 
disability.  If the examiner concludes 
that the veteran's service-connected 
cervical spine disability aggravates any 
left shoulder disability resulting in an 
additional loss of motion, he/she should 
provide an estimation, if possible, of the 
loss in degrees due to his cervical spine 
disability.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


